DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 04/12/2021 has been reviewed and considered with the following results: 
As to the objection to the Specification, Applicant’s remarks has been found persuasive, as such; the objection has been withdrawn.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to disclose or fairly suggest a method, as recited in the base Claim 7, comprising a step of receiving an output signal from a micro-electromechanical structure (MEMS) sensor; and removing a bias from the output signal of the MEMS sensor, the removing including combining the output signal of the MEMS sensor with a cancellation signal; and having a very specific steps such as during a first time period, adjusting the cancellation signal by a first scalar; during a second time period, adjusting the cancellation signal by a second scalar that is smaller than the first scalar; and during a third time period, adjusting the cancellation signal by a third scalar that is smaller than the second scalar.
The prior art of record fails to disclose or fairly suggest a method, as recited in the base Claim 13, having a very specific steps such as adjusting the cancellation signal by at least one scalar, wherein the adjusting the cancellation signal by at least one scalar includes: during a first time period, adjusting the cancellation signal by a first scalar; during a second time period, adjusting the cancellation signal by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 14, 2021